DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the First Embodiment, Claims 1-8 and 9, in the reply filed 11/2/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Second Embodiment, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “entire line” renders the claim unclear because it is used to refer to multiple different lines instead of one line, contrary to its plain meaning. 
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “generated in a pseudo manner” is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2022/091649) in view of Kim (US PG Publication 2020/0336653).

	Regarding Claim 1, Hayashi (WO 2022/091649) discloses a medical control device (endoscope, Fig. 1) comprising:
	a rolling shutter type image sensor (rolling shutter, Abstract) in which a plurality of pixels are two-dimensionally arrayed (2D CMOS sensor Fig. 8) in units of horizontal lines (rolling shutter, horizontal stripes, Abstract; note that horizontal stripes form because each row has a different exposure/read period);
	and a dimming controller configured to control (dimming process Fig. 11 [0039]) a light emitting element configured to emit light according to a supplied current (LED [0028]).
	Hayashi does not disclose, but Kim (US PG Publication 2020/0336653) teaches a driving mode switch (set readout speed 530, Fig. 5) configured to switch a driving mode (switch the readout speed, 530 Fig. 5) of a rolling shutter type image sensor (rolling shutter [0004]); and 
a dimming controller configured to switch control of the light emitting element according to the driving mode (change the exposure time when the readout speed changes [0126]).
	One of ordinary skill in the art before the application was filed would have been motivated to modify Hayashi to change readout speeds as taught by Kim because Kim teaches that dynamically adapting the readout speed to the relative movement between the sensor and the imaged object enables images of less distortion to be captured while conserving power consumed by the image sensor [0003]-[0004].

	Regarding Claim 9, Claim 9 is rejected on the grounds provided in Claim 1.


Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2022/091649) in view of Kim (US PG Publication 2020/0336653) and Kojima (US PG Publication 2017/0303769).

	Regarding Claim 2, Hayashi (WO 2022/091649) discloses the medical control device according to claim 1, wherein the dimming controller is configured to:
	execute dimming control including first control for adjusting a supply time of a current to be supplied to the light emitting element (emission period [0042]), second control for adjusting a current value to be supplied to the light emitting element (emission intensity [0042]).
	and switch the dimming control (change the intensity or the period, Fig. 11 paragraphs [0044]-[0049]) according to the driving mode (driving modes 1, 2, 3-1, 3-2, 3-3, 4-1, 4-2, 5, Fig. 11).
Hayashi does not disclose, but Kojima (US PG Publication 2017/0303769) teaches and third control for adjusting an electronic shutter of the image sensor (use of electronic shutter [0074]).
One of ordinary skill in the art before the application was filed would have been motivated to modify Hayashi to include an electronic shutter because Kojima teaches that it is an effective means for controlling the exposure time and ensuring that an image is captured with proper and consistent brightness [0074].

	Regarding Claim 3, Hayashi (WO 2022/091649) discloses the medical control device according to claim 2.
Hayashi does not disclose, but Kojima (US PG Publication 2017/0303769) teaches wherein the dimming controller is configured to execute only the second control (pulse width modulation is avoided [0079], [0081]) and the third control (exposure time is shortened [0074]) among the first to the third controls ( 1) pulse width, Fig. 7a, 2) drive current Fig. 7b, 3) shortening exposure time with electronic shutter [0080]) in a case where the driving mode is a first driving mode (use of electronic shutter [0074]) in which there is no entire line exposure period in which all horizontal lines in an effective pixel area in the image sensor are simultaneously exposed (exposure time, Figs. 5a, 5b, is does not span all rows at the same time, Figs. 5a, 5b).
One of ordinary skill in the art before the application was filed would have been motivated to modify Hayashi to use drive current and not pulse width when using an electronic shutter because Kojima teaches that using pulse width to control image brightness will cause a bright stripe to appear in images, distorting the image [0076], and using pulse width with an electronic shutter should be avoided to generate an improved image of even brightness. 

Regarding Claim 4, Hayashi (WO 2022/091649) discloses the medical control device according to claim 2, wherein the dimming controller is configured to execute only the first control (change emission intensity [0040]) and the second control (change emission period [0040]) among the first to the third controls (change emission intensity and period [0040]) in a case where the driving mode is a second driving mode of long-time exposure (read-out of Fig. 11) in which a plurality of fields are combined to one field in a pseudo manner (rolling shutter [0040]; pseudo-global exposure can be realized by emitting a pulse during the reading period of the line [0036]).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2022/091649) in view of Kim (US PG Publication 2020/0336653), Kojima (US PG Publication 2017/0303769), Talbert (US PG Publication 2020/0400498).

	Regarding Claim 6, Hayashi (WO 2022/091649) discloses the medical control device according to claim 2, wherein the dimming controller is configured to execute only the first control and the second control among the first to the third controls (adjust the intensity and the period, rows 3-2, 3-3, Fig. 11) in a case where the driving mode is a third driving mode (rolling shutter [0040]; pseudo-global exposure can be realized by emitting a pulse during the reading period of the line [0036]).
Hayashi does not disclose, but Talbert (US PG Publication 2020/0400498) teaches third driving mode including binning (binning [0193]).
One of ordinary skill in the art before the application was filed would have been motivated to modify Hayashi to bin adjacent pixels during readout because Talbert teaches that it a greater reach of signal and therefore a greater dynamic range, improving the image quality [0193]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150022647 A1
US 20190008372 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485